Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19, 21 and 22 are under examination. 
Claims 24-31 remain withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claims 1-19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wrobel is maintained for reasons of record.  
Amendment
		
    PNG
    media_image1.png
    29
    333
    media_image1.png
    Greyscale

to base claim (process/reaction) is noted. 

Applicant’s arguments focus on the following

    PNG
    media_image2.png
    72
    635
    media_image2.png
    Greyscale

2. 

    PNG
    media_image3.png
    47
    627
    media_image3.png
    Greyscale

while 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    46
    633
    media_image5.png
    Greyscale
 
	3. 
    PNG
    media_image6.png
    48
    634
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    19
    159
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    16
    95
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    49
    635
    media_image9.png
    Greyscale

	4. 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(emphasis added by the Examiner). 



    PNG
    media_image11.png
    52
    633
    media_image11.png
    Greyscale


Response: 
Applicant’s arguments are not persuasive: 
The reaction of hydride bases with alcohol do produce alcoholates (alkoxides) is elementary.  See page 11, line 3 of Veith, Zeitschrift fuer Anorganische und Allgemeine Chemie (2010), 636(12), 2262-2275. 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Regarding Examiner statement with regards to reaction of metal hydride bases with alcohol to make metal-alkoxides as assertion is surprising.  
	https://en.wikipedia.org/wiki/Alkoxide. 	
Applicant points out working examples to as to the increases yields in the instant working (‘inventive’) examples, while conveniently omitting the reaction details that provide for the alleged enhanced yields.  For example, all the working examples are consistent with the disclosure in the specification with regards to the stoichiometry of the participants in the reaction.  See page 92

    PNG
    media_image13.png
    222
    640
    media_image13.png
    Greyscale

(emphasis added by the examiner), 
and 
	a. the data in Table 2 page 93
	b. the working examples such as 
		
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Limitations consistent with the above, admitted to and exemplified in disclosure, are seen in part in dependent claims, for example, see claims 6, 9 and 17. 
As per Examination guidelines, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  For examples, while base claim indicates that tert.alcohol and base are used, there is no recitation with respect to stoichiometry of these.  Optimization of reaction parameters (such as temperature) to arrive at improved procedures is within the routine exercise for laboratory technicians.  
Nitroso compounds are intermediates in making physiologically active compounds as acknowledged by the Applicant (see page 2-3).  As such arriving at alternate or 
The position taken is that the limitations of the instant claims do not clearly set out and circumscribe a particular area with a reasonable degree of precision and particularity.  
Therefore, Applicants arguments are not persuasive.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625